1. "No cause shall be carried to the Supreme Court or Court of Appeals upon any bill of exceptions while the same is pending in the court below, unless the decision or judgment complained of, if it had been rendered as claimed by the plaintiff in error, would have been a final disposition of the cause or final as to some material party thereto." Code, § 6-701.
2. "Where a case was carried to the superior court by certiorari, the answer of the justice of the peace traversed, verdict rendered against the traverse, and a motion for new trial made and overruled, a writ of error did not lie, as the main case was still pending, and it would not have been finally disposed of had a new trial been granted." DuVall v. Brogden, 123 Ga. 411 (51 S.E. 404).
3. Applying the above-stated rulings to the facts of the instant case, the bill of exceptions contained no assignment of error upon any final judgment.
Writ of error dismissed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED JULY 16, 1943.